DETAILED ACTION
	This Office action is in response to the application filed 19 November 2020.  Claims 1-9 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  typographical error; insert --the-- before “same” in the last line.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0104460 A1 to Allman et al. (hereinafter “Allman”).
Regarding claim 1, Allman (Fig. 1) discloses a layout structure of an eFuse unit, comprising pad 211/212 (¶ 0023), link 213 (¶ 0023), and shield 261/262 (¶ 0032), wherein: a pad 211/212 is respectively disposed on both ends of the link 213 in a length direction; the shield 261/262 and the link 213 are at the same metal layer (Fig. 2); the shield 261/262 comprises a plurality of independent metal wires (¶¶ 0034, 29); the plurality of independent metal wires 261/262 are arranged on both sides of the link 213 and arranged between the pads 211/212 at both ends of the link (Fig. 1); the length of each independent metal wire is greater than the width thereof (Fig. 1); and a length direction of each independent metal wire is perpendicular to the length direction of the link (Fig. 1 - “a length direction” of each independent metal wire is interpreted to correspond to a direction perpendicular to the length direction of the link 213).
Regarding claim 2, Allman (Fig. 1) discloses the layout structure of an eFuse unit according to claim 1, wherein minimum distances from the independent metal wires 261/262 at the same side of the link to the link are same (Fig. 1; ¶¶ 0034-35).
Regarding claim 3, Allman (Fig. 1) discloses the layout structure of an eFuse unit according to claim 1, wherein intervals between the adjacent independent metal wires 261/262 at the same side of the link are same (Fig. 1; ¶¶ 0034-35).
Regarding claim 4, Allman discloses the layout structure of an eFuse unit according to claim 1, wherein the width of each metal wire of the shield 261/262 is the same as the width of the link 213 (Figs. 1, 2).
Regarding claim 5, Allman discloses the layout structure of an eFuse unit according to claim 1, wherein the lengths of all the metal wires of the shield 261/262 are same (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Allman.
Regarding claim 6, Allman discloses the layout structure of an eFuse unit according to claim 1, however fails to expressly disclose: wherein an interval d between the adjacent independent metal wires at the same side of the link is 1/7-⅕ of the length b of the link.
Regarding claim 7, Allman discloses the layout structure of an eFuse unit according to claim 1, however fails to expressly disclose: wherein an interval d between the adjacent independent metal wires at the same side of the link is ⅙ of the length b of the link.
Regarding claim 8, Allman discloses the layout structure of an eFuse unit according to claim 1, however fails to expressly disclose: wherein a minimum distance c from the independent metal wire to the link is 1.5-2.5 times of the width a of the link.
Regarding claim 9, Allman discloses the layout structure of an eFuse unit according to claim 1, however fails to expressly disclose: wherein a minimum distance c from the independent metal wire to the link is 2 times of the width a of the link.
Regarding claims 6-9, Allman does disclose the shield 261/262 may be implemented by a plurality of sub-structures of the same shape or different shapes (¶ 0034) with various spacing (¶¶ 0035-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above recited interval and distance ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the interval and distance ranges are considered a result effective variable because they affect the overall footprint of the device and the image fidelity during subsequent photolithographic processes (¶ 0035).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
29 July 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813